DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Objections
The following claims are objected to because of the following informalities:
In Claim 44, the fourth limitation ends in a colon instead of a semicolon.
Claim 54 recites, “The model generating model according to claim 45” but should recite, “The model generating method according to claim 45.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 30 recites, “device is located at an outer layer of a distributed system” (emphasis added).  The original disclosure does not include the term “outer layer” nor sufficient alternative language which can be used to describe this concept.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 35, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 30 recites, “an outer layer” contains the relative term “outer.”  It is unclear exactly where a device in a network could be placed in order to qualify as being in the “outer layer.” 
Specifically, claim 35 recites, “the data distribution including similarity of collected data.”  It is unclear by what standard data is similar to other data.
Specifically, claim 47 recites, “the location.”  This term lacks clear antecedent basis.
For examination purposes, the above indefinite limitation(s) is/are interpreted as mapped in the cited reference(s).

Claim Interpretation - 35 USC §112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first device configured to analyze,” “a second device configured to analyze,” and “the third device is configured to” receive, generate, and transmit in claim 38; and “a data collection device configured to collect,” “a model updating device configured to update,” and “a data transmitting device configured to transmit” in claim 55.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For examination purposes, these devices are interpreted as the devices found in specification paragraphs 13-15, and 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 27: Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of generate a mixed model from the received models based on information relating to at least one of structural metadata, context metadata, or data distribution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting memories and processors, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the memories and processors, the limitation in the context of this claim encompasses the user manually generating a mixed model from received models. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using memories and processors. The memories and processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the receive and cause transmission limitations. These limitations are recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using memories and processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the receive and cause transmission limitations were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 28:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually updating the model based on collected data. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 29:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim recites information being received from the plurality of devices. This limitation is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The information being received from the plurality of devices was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed limitation is well-understood, routine, conventional activity is supported under Berkheimer.   Accordingly, the claim is not patent eligible.
Regarding Claim 30:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim recites a network position of a server. This limitation is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The network position of a server was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed limitation is well-understood, routine, conventional activity is supported under Berkheimer.   Accordingly, the claim is not patent eligible.
Regarding Claim 31:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than a server, nothing in the claim limitation precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server.  The server is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 32:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitations encompass the user manually selecting models and generating a mixed model from them. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claims 33-37:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitations encompass the user manually generating the mixed models based on the various different data approaches. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 38: Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyze first data using a first model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a first device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the first device, the limitation in the context of this claim encompasses the user manually analyzing the data using the model. 
Similarly, the limitation of analyze second data using a second model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a second device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the second device, the limitation in the context of this claim encompasses the user manually analyzing the data using the model. 
Similarly, the limitation of generate a third model from the first model and the second model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a third device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the third device, the limitation in the context of this claim encompasses the user manually generating a third model from the other models. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a first device, a second device, and a third device. The devices are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the first data being collected by the first device, second data being collected by the second device, receive the first data model and the second data model, and transmit the third data model to the first device and the second device steps. The steps are recited at a high level of generality and amounts to mere transmitting data, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first device, a second device, and a third device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the first data being collected by the first device, second data being collected by the second device, receive the first data model and the second data model, and transmit the third data model to the first device and the second device steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 39:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generates the third model based on one of the listed information. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 40:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
This judicial exception is not integrated into a practical application. In particular, the claim recites information is received from the first device and the second device. This limitation is recited at a high level of generality and amounts to mere data transmission, which is a form of insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The information being received from the first device and the second device was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed limitation is well-understood, routine, conventional activity is supported under Berkheimer.   Accordingly, the claim is not patent eligible.
Regarding Claim 41: Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyze, using a local model, the collected data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting memories and processors, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the memories and processors language, the limitation in the context of this claim encompasses the user manually analyzing the data using the model. 
Similarly, the limitation of update the local model based on a result of the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting memories and processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the memories and processors language, the limitation in the context of this claim encompasses the user manually updating the model based on the analysis. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – memories and processors. The memories and processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the collect data, cause transmission, and receive a model limitations. These limitations are recited at a high level of generality and amounts to mere transmission of data, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of memories and processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the collect data, cause transmission, and receive a model limitations were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 42:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than one or more processors, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually replacing the updated local model with the generated model. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors.  The one or more processors is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 43 is rejected on the same grounds as claim 27.
Claim 44 is rejected on the same grounds as claim 41.
Regarding Claim 45: Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of the first model being updated based on data collected in the first location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually updating the model with the collected data. 
Similarly, the limitation of the second model being updated based on data collected in the second location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually updating the model with the collected data. 
Similarly, the limitation of generating a third model using at least the first model and the second model collected respectively from the first device system and the second device system which have been updated based on the data collected in the first location and the second location, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually generating a third model using the collected models. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – a server device system that is at a server location. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the collecting at least a first model from a first device system that is at a first location, collecting at least a second model from a second device system that is at a second location, and distributing, to the first device system and the second deice system, the third model generated steps. These steps are recited at a high level of generality and amount to mere data transmission, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server device system that is at a server location amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the collecting at least a first model from a first device system that is at a first location, collecting at least a second model from a second device system that is at a second location, and distributing, to the first device system and the second deice system, the third model generated steps were considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 
Regarding Claim 46:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generating the third model using the other models without using the collected data. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 47:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually ensuring that the data collection environments are different. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 48:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually using different data collection characteristics. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 49:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually using models with different features corresponding to the characteristics. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 50:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining what data is provided to the server. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 51:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining what data is provided to what location. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 52:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generating the third model based on the model structures of the other models. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 53:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitations encompass the user manually having each model be a model. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 54:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generate the third model using features from both other models. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 55:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the three listed devices, nothing in the claim limitation precludes the step from practically being performed in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the three listed devices.  The three listed devices are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the three listed devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.
Regarding Claim 56:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually selecting which devices generate which models. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 57:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the internet, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually determining connection pathways. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the internet.  The internet is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the internet amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-35, 37-57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wierzynski et al. (hereinafter Wierzynski), U.S. Patent Application Publication 2015/0324688.
Regarding Claim 27, Wierzynski discloses a model generating device comprising: 
one or more memories [“a memory” ¶7]; and 
one or more processors [“one or more processors” ¶7] configured to: 
receive models from a plurality of devices [“mobile devices (e.g. smartphones) may send their model weights as updates ΔW0,i for collection via a central server” ¶101]; 
generate a mixed model from the received models [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102] based on information relating to at least one of structural metadata, context metadata, or data distribution [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters which are labeled by structural metadata; “a system may order or organize multiple classifiers into a hierarchy of classifiers and offer automatic switching to more specific classifiers in a context-dependent manner.” ¶178; “based on context information” ¶199; “n is a number of user updates” ¶104; Note: the number of user updates indicates contextual metadata and data distribution]; and 
cause transmission of the mixed model to at least one of the plurality of devices [“the new model W1 may be pushed out or distributed to the mobile device users” ¶103].

Regarding Claim 28, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the respective model received from each device of the plurality of devices is updated based on data collected by said each device [“each mobile device may learn model parameter updates” ¶99].

Regarding Claim 29, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the information is received from the plurality of devices [“mobile devices (e.g. smartphones)” ¶35 U.S.C. 101; “the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters which are labeled by structural metadata; “a system may order or organize multiple classifiers into a hierarchy of classifiers and offer automatic switching to more specific classifiers in a context-dependent manner.” ¶178; “based on context information” ¶199; “n is a number of user updates” ¶104; Note: the number of user updates indicates contextual metadata and data distribution].

Regarding Claim 30, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the model generating device is located at an outer layer of a distributed system [“networks” ¶32; “a central server” ¶75; Note: As best can be determined for “outer layer,” Applicant’s Figure 3A discloses an outer layer server (i.e. the model generating device) connected to a network which is then connected to multiple edge devices.].

Regarding Claim 31, Wierzynski discloses the model generating device according to claim 27.   Wierzynski further discloses wherein the model generating device is a server [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102].

Regarding Claim 32, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the one or more processors are configured to: 
select one or more second models from the received models based on the information [“a weight update from a user that took hundreds of pictures may have a larger impact than a weight update from a user that only took one picture” ¶106]; and 
generate the mixed model from the one or more second models [“compute a new model W1 based on the received model weight updates” ¶102].

Regarding Claim 33, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the one or more processors are configured to generate the mixed model based on the structural metadata, the structural metadata including at least one of model type, model structure, variables, parameters, data type, information for identifying what a model is, or information for identifying what a model does [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters].

Regarding Claim 34, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the one or more processors are configured to generate the mixed model based on the context metadata, the context metadata including at least one of a contextual situation in which a model operates, data collection environment, model history, model stability, or geographic location [“a system may order or organize multiple classifiers into a hierarchy of classifiers and offer automatic switching to more specific classifiers in a context-dependent manner.” ¶178; “based on context information” ¶199].

Regarding Claim 35, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the one or more processors are configured to generate the mixed model based on the data distribution, the data distribution including similarity of collected data [“model weights” ¶98].

Regarding Claim 37, Wierzynski discloses the model generating device according to claim 27.  Wierzynski further discloses wherein the one or more processors are configured to generate the mixed model based on at least one of averaging operation, genetic algorithm operation, enumeration operation, or ensemble operation [“provide a straight average of the model weights” ¶105].

Regarding Claim 38, Wierzynski discloses a model generating system comprising: 
a first device configured to analyze first data using a first model, the first data being collected by the first device [“each mobile device may use the model W0 to perform a particular task” ¶99; “the model W0 may provide classification of data on the mobile device” ¶99; “when a picture is taken” ¶99]; 
a second device configured to analyze second data using a second model, the second data being collected by the second device [“each mobile device may use the model W0 to perform a particular task” ¶99; “the model W0 may provide classification of data on the mobile device” ¶99; “when a picture is taken” ¶99]; and 
a third device [a central server/hub” ¶101], wherein the first device is further configured to transmit the first model to the third device, the second device is further configured to transmit the second model to the third device [“The mobile devices (e.g., smartphones) may send their model weight updates ΔW0,i for collection via a central server/hub” ¶101], and 
the third device is configured to: receive the first model and the second model [“The mobile devices (e.g., smartphones) may send their model weight updates ΔW0,i for collection via a central server/hub” ¶101]; generate a third model from the first model and the second model [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102]; and transmit the third model to the first device and the second device [“the new model W1 may be pushed out or distributed to the mobile device users” ¶103].

Regarding Claim 39, Wierzynski discloses the model generating system according to claim 38.  Wierzynski further discloses wherein the third device is configured to generate the third model based on information relating to at least one of structural metadata, context metadata, or data distribution [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters which are labeled by structural metadata; “a system may order or organize multiple classifiers into a hierarchy of classifiers and offer automatic switching to more specific classifiers in a context-dependent manner.” ¶178; “based on context information” ¶199; “n is a number of user updates” ¶104; Note: the number of user updates indicates contextual metadata and data distribution].

Regarding Claim 40, Wierzynski discloses the model generating system according to claim 39.  Wierzynski further discloses wherein the information is received from the first device and the second device [“mobile devices (e.g. smartphones)” ¶35 U.S.C. 101; “the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters which are labeled by structural metadata; “a system may order or organize multiple classifiers into a hierarchy of classifiers and offer automatic switching to more specific classifiers in a context-dependent manner.” ¶178; “based on context information” ¶199; “n is a number of user updates” ¶104; Note: the number of user updates indicates contextual metadata and data distribution].

Regarding Claim 41, Wierzynski discloses a model transmitting device comprising: 
one or more memories [“mobile devices” ¶74]; and 
one or more processors [“mobile devices” ¶74] configured to: 
collect data [“picture is taken” ¶99]; 
analyze, using a local model, the collected data [“each mobile device may use the model W0 to perform a particular task” ¶99]; 
update the local model based on a result of the analysis [“each mobile device may learn model parameter updates” ¶99]; 
cause transmission of the updated local model to another device [“received model weight updates ΔW0.i from the mobile devices” ¶102]; and 
receive a generated model from the another device after the transmission of the updated local model [“the new model W1 may be pushed out or distributed to the mobile device users” ¶103], the generated model being generated based on the updated local model [central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0.i from the mobile devices.” ¶102].

Regarding Claim 42, Wierzynski discloses the model transmitting device according to claim 41.  Wierzynski further discloses wherein the one or more processors are further configured to replace the updated local model with the generate model [Fig. 9; “At blocks 918 and 920, each mobile device may use the model W1 to perform a particular task.” ¶103].

Claim 43 is rejected on the same grounds as claim 27.
Claim 44 is rejected on the same grounds as claim 41.

Regarding claim 45, Wierzynski discloses a model generating method performed by a server device system that is at a server location [“central server/hub” ¶102], comprising: 
collecting at least a first model [“mobile devices (e.g., smartphones) may send their model weight updates ΔW0.i for collection via a central server/hub” ¶101] from a first device system that is at a first location [“mobile devices” ¶74], the first model being updated based on data collected in the first location [“each mobile device may learn model parameter updates” ¶99]; 
collecting at least a second model [“mobile devices (e.g., smartphones) may send their model weight updates ΔW0.i for collection via a central server/hub” ¶101] from a second device system that is at a second location [“mobile devices” ¶74], the second model being updated based on data collected in the second location [“each mobile device may learn model parameter updates” ¶99];
generating a third model using at least the first model and the second model collected respectively from the first device system and the second device system [“the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0.i from the mobile devices.” ¶102] which have been updated based on the data collected in the first location and the second location [“each mobile device may learn model parameter updates” ¶99]; and 
distributing, to the first device system and the second device system, the third model generated [“the new model W1 may be pushed out or distributed to the mobile device users.” ¶103].

Regarding Claim 46, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the generating the third model comprises generating the third model using at least the first model and the second model without using the data collected in the first location and the second location [“the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0.i from the mobile devices.” ¶102; Note: the models are collected for generating the new model, while the data collected at the mobile devices is not.].

Regarding Claim 47, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the first location and the location are different with respect to a data collection environment [“mobile devices (e.g., smartphones)” ¶101; “context information may, for example, include…a location” ¶199; “the model may be widely distributed (e.g., order of 100 million or billion devices).” ¶98].

Regarding Claim 48, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein a characteristic of the data collected in the first location and a characteristic of the data collected in the second location are different [“mobile devices (e.g., smartphones)” ¶101; “context information may, for example, include…a location” ¶199; “the model may be widely distributed (e.g., order of 100 million or billion devices).” ¶98; Note: a characteristic can be the different locations].

Regarding Claim 49, Wierzynski discloses the model generating method according to claim 48.  Wierzynski further discloses wherein the first model and the second model respectively collected from the first device system and the second device system have different features corresponding to characteristics of the data collected in the first location and characteristics of the data collected in the second location, respectively [“One or more users may wish to use mobile devices to collect sensory data and, in Some cases, classify these data into meaningful labels (e.g., view mushrooms with a camera in order to identify the mushroom type).” ¶156; Note: The term “feature” can reasonably be interpreted as either a type (e.g. Dogs) or a value (e.g. Beagle).  To help guide examination on which definition to use, the specification provides some guidance in the first sentence on page 7 which recites, “feature definitions” which can be interpreted as feature types.  Therefore, the term feature alone can reasonably be interpreted as feature value.  Different values are collected and used by the different mobile devices.].

Regarding Claim 50, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the first model and the second model are provided to the server location where the generating is performed, but the data collected in the first location and the data collected in the second location are not provided to the server location [“the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0.i from the mobile devices.” ¶102; Note: the models are collected for generating the new model, while the data collected at the mobile devices is not.].

Regarding Claim 51, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the data collected in the first location is provided to neither the server location nor the second location, and the data collected in the second location is provided to neither the server location nor the first location [“the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0.i from the mobile devices.” ¶102; Note: the models are collected for generating the new model, while the data collected at each mobile device is not.].

Regarding Claim 52, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the generating the third model comprises generating the third model based on model structures of the first model and the second model collected respectively from the first device system and the second device system [“the central server/hub may in turn compute a new model W1 based on the received model weight updates” ¶102; Note: model weights can be interpreted as at least variables or parameters of a model structure].

Regarding Claim 53, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein each of the first model and the second model is a model for detecting abnormality [“each mobile device may use the model W0 to perform a particular task” ¶99; Note: the phrase “for detecting abnormality” is intended use], and the generated third model is a model for detecting abnormality [“central server/hub may in turn, compute a new model W1 based on the received model weight updates” ¶102; Note: the phrase “for detecting abnormality” is intended use].

Regarding Claim 54, Wierzynski discloses the model generating model according to claim 45.  Wierzynski further discloses wherein the third model generated using the first model and the second model collected respectively from the first device system and the second device system has a first feature obtained from the data collected in the first location and a second feature obtained from the data collected in the second location [“central server/hub may in turn, compute a new model W1 based on the received model weight updates” ¶102; Note: The term “feature” can reasonably be interpreted as either a type (e.g. Dogs) or a value (e.g. Beagle).  To help guide examination on which definition to use, the specification provides some guidance in the first sentence on page 7 which recites, “feature definitions” which can be interpreted as feature types.  Therefore, the term feature alone can reasonably be interpreted as feature value.  Different values are collected and used by the different mobile devices.].

Regarding Claim 55, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein each of the first device system at the first location and second device system at the second location includes a data collection device configured to collect the data used for updating the model of the corresponding location [“when a picture is taken” ¶99; “a camera” ¶156], a model updating device configured to update the model of the corresponding location based on the data collected [“each mobile device may learn model parameter updates” ¶99], and a data transmitting device configured to transmit the model updated based on the collected data to the server device system that is at the server location [“mobile devices such as smartphones” ¶98].

Regarding Claim 56, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the first model and the second model are generated in the first device system and the second device system, respectively [“each mobile device may learn model parameter updates” ¶99.

Regarding Claim 57, Wierzynski discloses the model generating method according to claim 45.  Wierzynski further discloses wherein the server device system that is at the server location is connected to the first device system that is at the first location via the internet and is connected to the second device system that is at the second location via the internet [“aspects of the disclosure are intended to be broadly applicable to different technologies, system configurations, networks and protocols” ¶32; “The user devices may comprise, personal computers (PCs), televisions, video game systems, mobile devices such as laptops, tablet PCs, smartphones, or other portable electronic devices.” ¶75; “a network adapter” ¶214].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski in view of Viswanathan et al. (hereinafter Viswanathan), U.S. Patent Application Publication 2009/0106002.
Regarding Claim 36, Wierzynski discloses the model generating device according to claim 27.
However, while Wierzynski suggests grouping of models by having different models for different situations [“The context information may, for example, include user input information, a number of observations for a given time period (e.g., a day, week, month, etc.), a location, activity, accelerometers, remaining battery life (e.g., if the battery life is low, a low complexity classifier may be indicated). In additional aspects, the request may be based on computational load. For example, where computational load is high (e.g., above a predetermined threshold), a lower complexity classifier may be indicated. On the other hand, where computational load is low (e.g., below a predetermined threshold), a more complex classifier may be used.” ¶199], Wierzynski fails to explicitly disclose wherein the one or more processors are configured to generate the mixed model based on the data distribution, the data distribution including clustering of the received models.
Viswanathan discloses wherein the one or more processors are configured to generate the mixed model based on the data distribution, the data distribution including clustering of the received models [“different repositories are provided that store a particular type of analysis model” ¶38].
It would have been obvious to one having ordinary skill in the art, having the teachings of Wierzynski and Viswanathan before him before the effective filing date of the claimed invention, to modify the device of Wierzynski to incorporate the grouping of models of Viswanathan.
Given the advantage of providing different models based on different needs in order to specialize the models for increase accuracy or efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.
Additionally, any claim amendments for any reason should include remarks indicating clear support in the originally filed disclosure.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123